DETAILED ACTION
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on July 25, 2022.  In particular, claim 1 has been amended to add silica to the mixture as well as stating that the carbon black is a fine carbon black.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi et al (US 2012/0157585) in view of Miyazaki (US 2012/0184658).
Regarding claims 16-17 and 19, Makiuchi teaches a tire comprising at least one internal layer ([0117]) which comprises a rubber composition (Abstract) based on one diene rubber ([0047]) such as polyisoprene ([0044]).  Given that this is a single type of diene rubber, the polyisoprene is present in the amount of 100 phr.  Makiuchi teaches that the composition contains a reinforcing filler which is predominantly carbon black ([0051]).  Makiuchi teaches that the composition contains between 1 to 20 % by weight of a reinforcing resin ([0106]) which would overlap the recited range of 1 to 45 phr.  Makiuchi teaches that the rubber composition further contains a salt of an alkali metal or alkaline earth metal ([0088]) and a crosslinking system ([0074]).  Makiuchi teaches that the reinforcing filler contains silica ([0049]).  Makiuchi teaches that a carbon black such as N326 can be used (Examples).  As evidenced by Miyazaki, N326 has a BET surface area of 78 m2/g (Table 1).  Given that this is greater than 70 mg2/g, it is considered to be a fine carbon black.
Makiuchi teaches that the reinforcing filler contains silica ([0049]).  Makiuchi teaches that the combination of silica and carbon black can range from 30 to 150 phr ([0051]), however fails to teach the ratio of carbon black to silica is within a range of 2 to 10.
Miyazaki teaches a rubber for use in an internal part of the tire (bead apex).  The composition contains an isoprene rubber ([0016]) and 40 to 80 parts by mass of carbon black ([0034]) and not more than 15 parts by mass of silica ([0038]).  Given these amounts, the ratio of carbon black to silica would overlap the claimed range of 2 to 10.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ratio of carbon black to silica as taught by Miyazaki in the composition of Makiuchi.  One would have been motivated to do so to receive the expected benefit of managing properties such as handling stability, dispersibility, fuel economy, and texture (Miyazaki, [0034], [0038]).
	Regarding claim 23, Makiuchi teaches that the reinforcing resin is a bismaleimide ([0106]).
	Regarding claims 24-25¸Makiuchi teaches that the reinforcing resin can be resorcinol and the co-agent is hexamethylenetetramine (HMT) (Table 1). It is noted that the HMT is present in the amount of 2 phr (Table 1).
Regarding claims 26-27, Makiuchi teaches that the salt can be lithium, sodium, potassium, magnesium and calcium acetylacetonate ([0091]).
Regarding claim 28, Makiuchi teaches that the salt in the rubber composition in an amount from 0.2 to 10 phr ([0088]).
Regarding claim 29, Makiuchi teaches that the crosslinking system is a vulcanization system based on molecular sulfur ([0075]).
Regarding claim 30, Makiuchi teaches that the internal layer can be a carcass plies or crown plies ([0122]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi et al (US 2012/0157585) in view of in view of Miyazaki (US 2012/0184658) and Mangeret et al (US 2004/0249048).
	The discussion regarding Makiuchi and Miyazaki in paragraph 3 above is incorporated here by reference. 
Regarding claim 20, Makiuchi teaches that the reinforcing filler can contain silica ([0057]) and a coupling agent ([0058]).
However, it fails to teach that the composition comprises less than 11 % by weight of the coupling agent with respect to the weight of the silica.
Mangeret teaches a rubber for use in a tire (Abstract) which has a silica ([0075]) and a coupling agent ([0084]).  Mangeret teaches that the coupling agent should be present in the amount from 5 to 12 % by weight of the silica ([0116]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amount of coupling agent as taught by Mangeret in the composition of Makiuchi.  One would have been motivated to do so to receive the expected benefit of improving the interaction between the silica and the elastomer (Mangeret, [0009]).
Response to Arguments
The double patenting rejection set forth in paragraph 7 of the office action mailed on February 23, 2022 is withdrawn in light of applicant’s amendment filed on July 25, 2022.  The scope of the inventions no longer overlaps.
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s argument:  Applicant argues that (referencing MPEP 2142) the results flowing from the combination would not have been predictable.  The required predictability would have been lacking.  One skilled in the art would not rely on Makiuchi to arrive at the present claim 16.  Makiuchi does not teaches the silica, or the fine carbon black or that the total reinforcing filler amount.
Examiner’s response:  Due to the amendments, the rejection of claim 16 is now over two references: Makiuchi et al (US 2012/0157585) in view of Miyazaki (US 2012/0184658).  The combination teaches all the limitations of the claim and provides a proper motivation to combine the references.
Applicant’s argument:  In paragraphs [0140] - [0145] and in Tables 1 and 2, there are unexpected results.
Examiner’s response:  The data presented in Tables 1 and 2 do not incorporate an isoprene elastomer.   Rather, they have NR and SBR rubbers.  Therefore, no conclusion of unexpected results can be drawn from the data provided regarding the claimed invention.
Applicant’s argument:  It is only through impermissible hindsight that the Office has arrived at the present invention.
Examiner’s response:  The examiner has used only teaching that are clearly stated by the prior art references.  Therefore, no impermissible hindsight has been used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764